Appellant was convicted of grand larceny, and has brought the case before us for review. His counsel has assigned certain errors as occurring during the trial. The Attorney General has appeared and answered, confessing the errors, and that they were prejudicial to appellant and denied him a fair and impartial trial. We have examined appellant's brief for the errors assigned, and if, as admitted by the Attorney General, they did occur as stated, we concur with him in his opinion that they are prejudicial and fatal.
In passing we desire to commend the action of the Attorney General in this case. It is a truism to *Page 406 
state that the prosecuting officers of the state represent not only society, but also the individual members thereof, and it is their duty to see, not merely that a defendant is convicted, but that the conviction was properly obtained. When, as in this case, it appears the law was not complied with and that such error was fatally prejudicial to the substantial rights of the defendant, it is far better that the Attorney General confess the error than to attempt to stultify himself and waste the time of the court by defending an untenable position.
The judgment of the superior court of Navajo county is reversed and the case remanded for a new trial.